United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3497
                                    ___________

James Richmond,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Clinton County, Iowa,                    *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: May 14, 2003

                                   Filed: August 1, 2003
                                    ___________

Before BOWMAN, HEANEY, and BYE, Circuit Judges.
                         ___________

BOWMAN, Circuit Judge.

       James Richmond asserted constitutional and state law claims against Clinton
County relating to the County's regulation of the septic system that he installed on his
property. The County successfully moved for summary judgment on the ground that
the statute of limitations for each claim had expired. We agree that Richmond's
claims are time-barred and affirm the judgment of the District Court.1



      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
       Richmond purchased a piece of land in 1976 in a residential subdivision in
DeWitt, Iowa, a city in Clinton County. He sought and received a permit from the
County to install a septic system on the land, and the County required him to install
only a specific type of septic system called a "jet" system. In 1988, wastewater from
Richmond's jet system flowed onto land owned by Richmond's neighbor. The
neighbor filed a lawsuit in Iowa District Court to compel the County to take action
against Richmond, who was named a third-party defendant. The lawsuit was
dismissed on February 4, 1992; as part of the court's judgment, however, the County
issued a cease-and-desist order on December 10, 1992, that prohibited Richmond
from discharging wastewater onto any ground surface. Over the next eight years, the
County issued several variances to the cease-and-desist order permitting Richmond
to discharge wastewater that was not toilet water. In December 1999, the County
enacted a variance granting Richmond full water use on a trial basis for 180 days.
Shortly after this variance expired, in July 2000, the County re-issued the cease-and-
desist order. Richmond commenced this lawsuit later that year, alleging that the
County's regulation of his septic system amounted to a Fourteenth Amendment equal
protection violation, fraud, intentional infliction of emotional distress, and inverse
condemnation.

       The District Court granted the County's summary judgment motion, concluding
that the two-year statute of limitations for each claim began to accrue no later than
1992, meaning that Richmond's claims expired in 1994. We review the District
Court's grant of summary judgment de novo. See Cavegn v. Twin City Pipe Trades
Pension Plan, 223 F.3d 827, 829 (8th Cir. 2000). Summary judgment is appropriate
if the evidence, when viewed in the light most favorable to the non-movant,
demonstrates that there is no genuine issue as to any material fact and the moving
party is entitled to judgment as a matter of law. Anderson v. Larson, 327 F.3d 762,
767 (8th Cir. 2003) (citations omitted).




                                         -2-
       In this appeal, Richmond argues that the statute of limitations should not have
begun to accrue until July 2000, when the County issued its order. In particular, he
argues that the July 2000 order created a new injury—and, therefore, a new cause of
action—because it ended the full water use he enjoyed during the trial period created
by the 1999 variance. We do not believe, however, that the record supports his
allegation of a new injury as a result of the 2000 order. The damages Richmond
claims—an inability to use his property in full, a decline in the value of his property,
emotional distress, a tarnished public image, and lost profits to his legal practice—are
tied to the County's mandate that he install the faulty "jet" system and to the County's
never-rescinded 1992 cease-and-desist order. Because the 1999 variance restored full
water use to Richmond only on a temporary basis, see Clinton County Board of
Health Meeting Minutes at 3 (Dec. 2, 1999) (detailing decision by County Board of
Health to lift restrictions "on a trial basis" for "3 months"), the cease-and-desist order
was valid with full force when the trial period expired. The County's 2000 order
merely reiterated the existing, temporarily-suspended order and did not create a new
injury. In fact, the 2000 order uses language similar to the language of the 1992 order
and, like the 1992 order, states that it was entered "[a]s required by Judgment Entry
[of the Iowa District Court] of February 4, 1992." Compare Order to Desist and
Comply (Dec. 10, 1992) with Order to Desist and Comply (July 27, 2000). Based on
this evidence in the record, we conclude that the 1992 order was never rescinded, the
2000 order had no new effect on Richmond, and Richmond consequently has not
demonstrated an injury from the 2000 order.

       Because we reject Richmond's argument that he suffered a new injury based on
the July 2000 order, we must determine the proper date on which the two-year statute
of limitations for each of Richmond's claims began to accrue. We use Iowa law to
make this determination. See Kan. Pub. Employees Ret. Sys. v. Reimer & Koger
Assocs., Inc., 61 F.3d 608, 611 (8th Cir. 1995) (explaining that federal courts
generally apply forum state's limitations provisions where issue is not governed by
federal statute), cert. denied, 516 U.S. 1114 (1996). "Under Iowa law, the 'statute of

                                           -3-
limitations begins to run when the injured person discovers or in the exercise of
reasonable care should have discovered the allegedly wrongful act.'" Roth v. G.D.
Searle & Co., 27 F.3d 1303, 1306 (8th Cir. 1994) (quoting Franzen v. Deere & Co.,
377 N.W.2d 660, 662 (Iowa 1985)). This accrual rule applies to Richmond's inverse
condemnation and emotional distress claims, both of which are state law claims, as
well as to his equal protection claim that he filed pursuant to 42 U.S.C. § 1983
(2000). See Wycoff v. Menke, 773 F.2d 983, 984 (8th Cir. 1985) (concluding that
§ 1983 claims are governed by relevant state's personal injury statute of limitations),
cert. denied, 475 U.S. 1028 (1986). For fraud claims, under Iowa law, the rule is
similar: the statute of limitations accrues when the plaintiff knew or, in the exercise
of ordinary diligence, should have known of the alleged fraudulent act. Buhman v.
Oltrogge, 294 N.W. 788, 789 (Iowa 1940) (citation omitted).

       We conclude that there is substantial evidence in the record that Richmond
should have been on notice of any wrongful or fraudulent act by the County no later
than the date on which the County issued the cease-and-desist order. By that time,
Richmond's septic system had discharged wastewater onto his neighbor's property,
his neighbor had filed a lawsuit to compel the County to stop him from discharging
the water, Richmond had hired an attorney to represent him in the matter, and his
attorney had claimed in a 1991 letter to the County that Richmond planned to make
a claim against the County because he felt he was a victim of "selective prosecution."
Letter from Mark A. Woollums to Lawrence H. Schultz (July 5, 1991). In sum, if the
County committed a wrongful or fraudulent act, Richmond should have been on
notice of it once the order was issued in December 1992. The statute of limitations
for each of Richmond's claims therefore expired in December 1994, nearly six years
prior to his initiation of this suit.

      For these reasons, the judgment of the District Court is affirmed.




                                         -4-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -5-